DETAILED ACTION
This action is in response to the claim set filed on 04/12/2022.
Claims 1, 6, 8, 14, 16-18, and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 1, 8, and 14 recite “wherein the dictionary is used to optimize the machine learning algorithm”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0065], [0134], discloses using a machine learning may optimize parsing engine in text and character recognition. Nothing in the specification or drawings is disclosing the underlined feature as claimed.

Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed. This limitation of claim(s) 1, 8, and 15 is/are considered to be a new matter.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-13 are drawn to a method, and Claim(s) 14 – 20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-20 are further directed to an abstract idea on the grounds set out in detail below.
The claimed invention represents an abstract idea of a series of steps that recite a process for obtaining a patient data from different sources, matching the information and unifying information linked to the patient. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer server (processor) to implement the abstract idea for steps citing a process for linking information obtained from different sources to a patient for which both the instant claims and the abstract idea are defined as metal process that can be performed using human mind with the aid of pencil and paper.

Independent Claims 1, recites the steps of:
“receive[ing] appointment information for the patient; extract[ing] a patient attribute and a medical record identifier from the appointment information; receive[ing] an inbound medical record, wherein the inbound medical record contains an inbound patient attribute and an inbound medical record identifier; extract[ing] the inbound patient attribute and the inbound medical record identifier from the inbound medical record; update[ing] a dictionary with the inbound patient attribute and the inbound medical record identifier; determine[ing] if the inbound patient attribute matches the patient attribute, wherein update the inbound medical record identifier to match the medical record identifier if the inbound patient attribute matches the patient attribute, wherein require a manual review of the inbound medical record if the inbound patient attribute does not match the patient attribute”
Independent Claim 8 recites the steps of: 
“receiving an inbound medical record from a remote database, wherein the inbound medical record includes demographic data and an identification number; extracting the demographic data and the identification number from the inbound medical record; updating a dictionary with the demographic data and the identification number; comparing the demographic data in the inbound medical record to stored demographic data in a stored medical record located on a local database, wherein the stored medical record includes a stored medical record identification number; updating the identification number to match the stored medical record identification number if the demographic data matches the stored demographic data; requiring a manual review of the inbound medical record if the demographic data does not match the stored demographic data”
Independent Claim 14 recites the steps of: 
“receive appointment information from the patient scheduling system; extract patient demographic data from the appointment information; update a dictionary with the inbound demographic data; update the inbound medical record if the inbound demographic data matches the patient demographic data; require a manual review of the inbound medical record if the inbound demographic data does not match the patient demographic data”
The claim(s) limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind that constitute Mental Processes but for the recitation of generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human mind. That is, other than the database, server, engine, scheduling system, the claimed invention amounts to performance using human mind. The claimed concept, for example, “obtaining/receive[ing]”, “extrac[ing]”, “compare[ing]”, “determine[ing]”, “update[ing]” “require[ing]” in the context of this claim encompasses the user manually the ability to obtain a different patient information (e.g. demographics and medical data), compare and match the collected information, and update patient information which are steps that could be performed mentally and, therefore are Mental Processes. This abstract idea could have been performed by a human mind but for the fact that the claims recites a general purpose computer to implement the abstract idea for steps citing a process for collecting data through generic device(s) to be analyzed, evaluated, and comparing and update information based on available known data that are steps of observing, evaluating, judgment and opinion which is/are citing a process for which can be performed using a human mind with the aid of pencil and paper, see MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 
Accordingly, claims 1, 8, and 14 recite an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claims 1, 8, and 14 recite the additional elements such as “server, scheduling system, engine, database” that implements the identified abstract idea, see (Applicant, para 0028). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., database, server, engine) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Further, this judicial exception is not integrated into a practical application because adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea and they do not impose any meaningful limitations on practicing the abstract idea as such none of the hardware in the claim(s) offer a meaningful limitation beyond generally linking the use of the [system; method] to a particular technological environment that is, implementation via computers, see MPEP 2106.05(h).
Moreover, the claims reciting the steps of “the parsing engine utilizes a machine learning algorithm for such extracting”, “the dictionary is used to optimize the machine learning algorithm”, “storing the patient attribute in a database coupled to the server;” in claim 1 and “store the extracted patient demographic information on the database” in claim 14 which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Additionally, the machine learning algorithm is recited in the claims in a high level of generality and is described in the specification in an arbitrary form without disclosing a specific or any training (already trained) to perform the disclosed feature (Applicant, para, 65-66, 134, 156-157).Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process, see (Applicant, 0055, 0084, 0086, 0088, 0089, 0092, 00104- 00106) such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus, the judicial exceptions recited in claims 1, 8, and 15 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.
The claims do not include additional elements that amount to "significantly more" than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. server, engine, database); and the generic computer components merely perform generic computer functions (i.e. collecting data, analyzing, and comparing/matching). The generic computing elements (server, parsing engine, database) are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions such as receiving or transmitting data over a network and performing repetitive operation, (See, MPEP §2016.05(d)). The machine learning algorithm described in a generic form as mentioned above and is well - understood, routine, and conventional, computer functions (See Applicant para 29-30)1.  Moreover, the “store[ing]” steps, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(iv), see Versata Dev. Group, Inc. v. SAP Am., Inc.; and OIP Techs. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment and adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-7, 9-13, and 15-20 include all of the limitations of claim(s) 1, 8, and 14, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as 
As for claims 2-3, 7, 9-10, 12-13, 15-20, the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 4-6, 11 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements such as “server, interface, system, engine, database”. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zolla et al. (US 2017/0091388A1 – “Zolla”) in view of Nelson et al (US 10387848 B1 – “Nelson”) in view of Maresh et al. (US 2011/0238450 Al- “Maresh”) in view of Millar (WO 2021/212063 A1)

Regarding Claim 1, Zolla teaches a method for automated matching of disparate medical records for a patient, comprising:
receiving … information for the patient by a server Zolla discloses receiving data records from different sources comprising patient information (Zolla: Fig. 3], [0007]-[0008], [0028], [0054]-[0055])
extracting, by the server, a patient attribute Zolla discloses extracting patient demographics [attributes] from demographics domain (Zolla: [Fig. 3], [0007]-[0008], [0028]-[0029], [0056])
storing the patient attribute in a database coupled to the server Zolla discloses storing data in different domains in a database such as the data is stored according to domain such as demographics [attributes] domain (Zolla: [0007], [0024], [0028]-[0029])
receiving, by the server, an inbound medical record, wherein the inbound medical record contains an inbound patient attribute … Zolla discloses receiving a medical file [medical record] of a patient comprises data fields that includes patient identification information [attributes] of the patient (Zolla: [0008], [0022], [0028], [0054])
extracting, by the parsing …, the inbound patient attribute and the inbound medical record identifier from the inbound medical record Zolla discloses records received from different sources and parsed by data management server according logical domain, e.g. demographics domain [attributes] where the inbound patient record is parsed into fields [extracted] as such matching patient data and patient and patient record identifier (Zolla: [claim 1], [0007], [0028]-[0030], [0034])
updating a dictionary, …, with the inbound patient attribute and the inbound medical record identifier Zolla discloses a data management server  may updates master record [dictionary] with the inbound patient data and patient record identifier based on parsed data fields and populated as records for use (Zolla: [claim 10], [0007], [0026], [0031], [0067])
determining, by the server, if the inbound patient attribute matches the patient attribute, wherein the server is configured to update the inbound medical record … to match the medical record … if the inbound patient attribute matches the patient attribute Zolla discloses comparing fields such as patient demographics [attributes] of an inbound data record arriving from a data source against data fields of an existing data record stored in a master or domain repository to determine if the inbound demographics [attributes] belongs to the same patient, compared to the existing identified data fields stored in repository and update data fields of the inbound records (Zolla: [0008], [0028]-[0032], [0034]).
wherein the server is configured to require a manual review of the inbound medical record if the inbound patient attribute does not match the patient attribute Zolla discloses administrator may manually input [manual review] or change data field when the data field inaccurately matched [does not match] to a patient (Zolla: [0041], [0059]).
Zolla discloses a server to host applications such as scheduler (Zolla: [0046]) and management server perform parsing function and using a patient unique identifier in the patient record data set for matching records (Zolla: [0028]), but does not expressly discloses using a parser engine coupled to a server and receiving an appointment information and extracting patient attributes and medical record appointment information and a medical record identifier.
Nelson teaches 
receiving appointment information for the patient by a server Nelson discloses receiving a patient data file received by a file server comprising client records information that includes appointment data (Nelson: [col. 5, line 7-13, 26-31], [claim 1, 15]
extracting, by the server, a patient attribute … from the appointment information Nelson discloses extracting appointment data [appointment information] for a client [patient attributes] using a parser engine (Nelson: [col. 4, line 9-13], [col. 5, line 26-31])
the parsing engine coupled to the server Nelson discloses a server includes a parser engine [parsing engine] (Nelson: [col. 3, line 61-64]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla to incorporate a scheduling engine and extracting patient information from an appointment data, as taught by Nelson which helps providing a dynamic updating platform from anticipating changes of client information (Nelson: [col 2, line 46-53]).
However, the combination of Zolla and Nelson does not expressly discloses medical record identifier.
Maresh teaches 
medical record identifier Maresh discloses a medical record identifier (Maresh: [Fig. 8], [0051]) 
wherein the server is configured to update the inbound medical record identifier to match the medical record identifier … Maresh discloses updating a medical record identifier to be used according to destination medical facility (Maresh: [Fig. 5], [0091], [0139]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla and Nelson to incorporate medical record number and other identifiers and updating identifier according to sending and receiving entities, as taught by Maresh which allow medical professionals to view each patient related files independently and helps tele-diagnosing and reporting off-site at destination location (Maresh: [0006], [0051]).
The combination of Zolla, Nelson, and Maresh discloses extracting data using parsing engine and updating database [dictionary] using mapping module that remembers and learns building mapping table(s) overtime and provide updating [optimize] of the server (Maresh: [0091], [0156]), however the combination does not expressly disclose a parsing engine utilizes machine learning for extracting and optimization the machine learning using database.
Miller teaches
wherein the parsing engine utilizes a machine learning algorithm for such extracting Miller discloses applying machine learning (ML) model to plurality of data elements of unified EHR and using a message protocol translation engine comprising a parser [parsing engine] to parse markup data where the message protocol translation engine relies [utilizes] on machine learning (ML) to acquire filed mapping [extracting] (Miller: [0002], [0023], [0050], [0052], [0055])
wherein the dictionary is used to optimize the machine learning algorithm Millar discloses training and retraining [optimize] classifier supervised learning whenever a new or updated data [dictionary] becomes available (Millar: [0065], [0069], [0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla, Nelson, and Maresh to incorporate the machine learning utilized in extracting data and using updated data to optimize or retrain the machine learning, as taught by Millar which help improve healthcare workflow by improving efficiency and reducing errors (Millar: [0024]). 

Regarding Claim 2 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 1, wherein the patient attribute is selected from a group consisting of a first name, a middle name, a middle initial, a last name, a date of birth, and a gender Zolla discloses a domain comprising patient demographics [attributes] to include patient’s name (first, middle, last), gender, data of birth, address, and any other identifying information (Zolla: [0029], [0056]).

Regarding Claim 3 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 1, wherein the medical record identifier is selected from a group consisting of a universal identifier, an accession number, a medical record number, an identification number, a patient number, a chart number, and a series number Zolla discloses identification number and a patient number (Zolla: [0028]). Maresh discloses an imaging header data fields comprising patient identifier, accession number, instance universal identifier, MRN, etc. (Maresh: [Fig 8-9])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla, Nelson, Miller to incorporate medical record number and other identifiers such as accession number, as taught by Maresh which allow medical professionals to view each patient related files independently and helps tele-diagnosing and reporting off-site at destination location (Maresh: [0006], [0051]).
 
Regarding Claim 4 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 1, wherein the server is a virtual service operating as a virtual instance of a networked server Zolla discloses operations such as clearinghouse service and analytics services [service] may be implemented on a cloud-based or network [virtual] and executing services orders or instances on server computers (Zolla: [0021], [0033], [0038], [0048]).

Regarding Claim 5 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 1, wherein the server receives the appointment information from a patient scheduling system that is communicatively coupled to the server via a data exchange interface Nelson discloses a server comprising a parser, scheduling engine or a builder [scheduling system] that is coupled to the server and receiving appointment data of a client [appointment information for a patient] (Nelson: [claim 1, 15], [col. 5, line 20-25]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 6 (Currently Amended), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 1, further comprising parsing, by the server, the appointment information using the parsing engine Zolla discloses a parsing function by a computer [parsing engine] (Zolla: [0030]) but does not expressly discloses parsing appointment information. Nelson discloses a parser server or engine for parsing appointment data (Nelson: [claim 1, 15], [col. 4, line 5-13]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla to incorporate a parser engine to extract patient information from an appointment data, as taught by Nelson which helps providing a dynamic updating platform from anticipating changes of client information (Nelson: [col 2, line 46-53]).

Regarding Claim 7 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 1, wherein the appointment information is in in a format selected from a group consisting of the Health Level Seven (HL 7) standard, the Fast Healthcare Interoperability Resources (FHIR) standard, the HPRIM standard, the Continuity of Card Record (CCR) standard, the Continuity of Care Document (CCD) specification, the xDT data exchange format, and the Arden syntax Zolla discloses using different format standards to include Health Level Seven (HL 7), Continuity of Care Document (CCD) (Zolla: [0042]) but does not discloses appointment information. Nelson discloses appointment data (Nelson: [col. 5, line 30-32]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.


Regarding Claim 8 (Currently Amended), Zolla teaches a method for automated matching of disparate medical records, comprising:
receiving, by a server, an inbound medical record from a remote database, wherein the inbound medical record includes demographic data and an identification number Zolla discloses receiving inbound record data from different sources where the data may include patient demographics and patient ID [Identification number] (Zolla: Fig. 3], [0007]-[0008], [0028], [0054]-[0055])
extracting, by the parsing …, the demographic data and the identification number from the inbound medical record, Zolla discloses records received from different sources and parsed by data management server according logical domain, e.g. demographics domain [attributes] where the inbound patient record is parsed into fields [extracted] as such matching patient data and patient and patient record identifier (Zolla: [claim 1], [0007], [0028]-[0030], [0034])
updating a dictionary, by the parsing engine, with the demographic data and the identification number, Zolla discloses a data management server  may updates master record [dictionary] with the inbound patient data and patient record identifier based on parsed data fields and populated as records for use (Zolla: [claim 10], [0007], [0026], [0031], [0067])
comparing, by the server, the demographic data in the inbound medical record to stored demographic data in a stored medical record located on a local database, and wherein the local database is communicatively coupled to the server Zolla discloses a clearinghouse service and data management server receiving inbound record data fields and comparing fields such as patient demographics [attributes] of an inbound data against data fields of an existing data record stored in a repository or domain repository to determine if the inbound demographics [attributes] belongs to the same patient (Zolla: [Fig. 3], [0028], [0031]-[0032], [0034]).
updating, by the server, the identification number to match the stored medical record … if the demographic data matches the stored demographic data Zolla discloses comparing fields such as patient demographics [attributes] of an inbound data record arriving from a data source against data fields of an existing data record stored in a master or domain repository to determine if the inbound demographics [attributes] belongs to the same patient, compared to the existing identified data fields stored in repository and update data fields of the inbound records (Zolla: [0008], [0028]-[0032], [0034]).
requiring, by the server, a manual review of the inbound medical record if the demographic data does not match the stored demographic data Zolla discloses administrator may manually input [manual review] or change data field when the data field inaccurately matched [does not match] such as data fields including patient gender, type, address [demographic data] (Zolla: [0041], [0059]).
Zolla discloses a server using a patient unique identifier in the patient record data set for matching records (Zolla: [0028]), but does not discloses a medical record identification number.
Maresh teaches
wherein the stored medical record includes a stored medical record identification number Maresh discloses a medical record identifier (Maresh: [Fig. 8], [0051])
updating… identification number to match the stored medical record identification number…Maresh discloses updating a medical record identifier to be used according to destination medical facility (Maresh: [Fig. 5], [0091], [0139])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla to incorporate medical record number and other identifiers and updating identifier according to sending and receiving entities, as taught by Maresh which allow medical professionals to view each patient related files independently and helps tele-diagnosing and reporting off-site at destination location (Maresh: [0006], [0051]).
The combination of Zolla and Maresh discloses a server to host applications such as scheduler (Zolla: [0046]) and management server perform parsing function and using a patient unique identifier in the patient record data set for matching records (Zolla: [0028]), but does not expressly discloses using a parser engine coupled to a server.
Nelson teaches 
the parsing engine coupled to the server Nelson discloses a server includes a parser engine [parsing engine] (Nelson: [col. 3, line 61-64]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla and Maresh to incorporate a parsing engine coupled to a server, as taught by Nelson which helps providing a dynamic updating platform from anticipating changes of client information (Nelson: [col 2, line 46-53]).
The combination of Zolla, Nelson, and Maresh discloses extracting data using parsing engine and updating database [dictionary] using mapping module that remembers and learns building mapping table(s) overtime and provide updating [optimize] of the server (Maresh: [0091], [0156]), however the combination does not expressly disclose a parsing engine utilizes machine learning for extracting and optimization the machine learning using database.
Miller teaches
wherein the parsing engine utilizes a machine learning algorithm for such extracting Miller discloses applying machine learning (ML) model to plurality of data elements of unified EHR and using a message protocol translation engine comprising a parser [parsing engine] to parse markup data where the message protocol translation engine relies [utilizes] on machine learning (ML) to acquire filed mapping [extracting] (Miller: [0002], [0023], [0050], [0052], [0055])
wherein the dictionary is used to optimize the machine learning algorithm Millar discloses training and retraining [optimize] classifier supervised learning whenever a new or updated data [dictionary] becomes available (Millar: [0065], [0069], [0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla, Nelson, and Maresh to incorporate the machine learning utilized in extracting data and using updated data to optimize or retrain the machine learning, as taught by Millar which help improve healthcare workflow by improving efficiency and reducing errors (Millar: [0024]). 

Regarding Claim 9 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 8, further comprising, requiring, by the server, a manual review of the inbound medical record if the demographic data does not match the stored demographic data Zolla discloses an inbound data record may be copied into database for providing manual review when a match inaccuracy is detected such as data fields including patient gender, type, address [demographic data] (Zolla: [0041], [0055], [0059]).
 
Regarding Claim 10 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 8, wherein the inbound medical record is a medical imaging study Zolla does not expressly discloses inbound medical data is imaging study. Maresh discloses the received medical data/file from a picture archiving and communication systems (PACS) database comprising imaging studies (Maresh: [Fig. 5], [0008]-[0009], [0159]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla to incorporate a medical file as an imaging study, as taught by Maresh which allow medical professionals to view each patient related files independently and helps tele-diagnosing and reporting off-site at destination location (Maresh: [0006], [0051]).

Regarding Claim 11 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 8, wherein the local database is part of a patient record system Zolla discloses a medical record received from source may be stored locally [local database] redundancy (Zolla: 0023]).

Regarding Claim 12 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 8, wherein the demographic information is selected from a group consisting of a first name, a middle name, a middle initial, a last name, a date of birth, and a gender Zolla discloses a domain comprising patient demographics [attributes] to include patient’s name (first, middle, last), gender, data of birth, address, and any other identifying information (Zolla: [0029], [0056]).

Regarding Claim 13 (Original), the combination of Zolla, Nelson, Maresh, and Millar teaches the method of claim 8, wherein the identification number is selected from a group consisting of a universal identifier, an accession number, a medical record number, an identification number, a patient number, a chart number, and a series number Zolla discloses identification number and a patient number (Zolla: [0028]). Maresh discloses an imaging header data fields comprising patient identifier, accession number, instance universal identifier, MRN, etc. (Maresh: [Fig 8-9])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla to incorporate medical record number and other identifiers such as accession number, as taught by Maresh which allow medical professionals to view each patient related files independently and helps tele-diagnosing and reporting off-site at destination location (Maresh: [0006], [0051]).

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zolla et al. (US 2017/0091388A1 – “Zolla”) in view of Nelson et al (US 10387848 B1 – “Nelson”) 

Regarding Claim 14 (Currently Amended), Zolla teaches a system for automated matching of disparate medical records, comprising:
a server coupled to a medical provider Zolla discloses a data management server that is coupled to a different entries (e.g. physicians [medical providers]) (Zolla: [Fig. 1-2])
a virtual service coupled to the medical provider, wherein the virtual service is an instance of the server Zolla discloses a clearinghouse service [virtual service] comprising data management server that is coupled to a different entries (e.g. physicians [medical providers]) (Zolla: [Fig. 1-2])
a patient scheduling system coupled to the virtual service via a data exchange interface, Zolla discloses a destination server coupled to clearinghouse services that is configured to host a cloud-based applications to include a scheduling appointments for patients [patient scheduling system] (Zolla: [Fig. 1-2], [0046])
a database coupled to the virtual service, wherein the virtual service is configured to store the patient demographic data on the database Zolla discloses a clearing house service connecting source and destination entities [virtual service] and stores patient demographics in database (Zolla: [0021]-[0024]).
extract inbound demographic data from an inbound medical record, Zolla discloses records received from different sources and parsed by data management server according logical domain, e.g. demographics domain [attributes] where the inbound patient record is parsed into fields [extracted] as such matching patient data and patient and patient record identifier (Zolla: [claim 1], [0007], [0028]-[0030], [0034]) and update a dictionary with the inbound demographic data, Zolla discloses a data management server may updates master record [dictionary] with the inbound patient data and patient record identifier based on parsed data fields and populated as records for use (Zolla: [claim 10], [0007], [0026], [0031], [0067])
wherein the virtual service is further configured to update the inbound medical record if the inbound demographic data matches the patient demographic data Zolla discloses a master records that may be updated with additional data from inbound records when the inbound records matches the existing records assigned to the patient ID (Zolla: [0034], [0060])
wherein the virtual service is configured to require a manual review of the inbound medical record if the inbound demographic data does not match the patient demographic data Zolla discloses administrator may manually input [manual review] or change data field when the data field inaccurately matched [does not match] such as data fields including patient gender, type, address [demographic data] (Zolla: [0041], [0059]).
Zolla discloses a management server perform the function of parsing and a server to host different applications such as appointment scheduling application (Zolla: [0030], [0046]), but does not discloses receiving an appointment information and a parser engine coupled to a server to extract data from appointment information.
Nelson teaches 
a parsing engine coupled to the virtual service, wherein the virtual service is configured to extract patient demographic data from appointment information Nelson discloses a parser for parsing client appointment information where the parser is coupled to a server (Nelson: [claim 1], [col. 3, line 61-64], [col. 4, line 9-13], [col. 5, line 26-31]).
receive appointment information from the patient scheduling system Nelson discloses receiving a patient data file received by a file server comprising client records information that includes appointment data (Nelson: [col. 5, line 7-13, 26-31], [claim 1, 15])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zolla to incorporate a scheduling engine and extracting patient information from an appointment data, as taught by Nelson which helps providing a dynamic updating platform from anticipating changes of client information (Nelson: [col 2, line 46-53]).
The combination of Zolla and Nelson discloses extracting data using parsing engine and updating database [dictionary], however the combination does not expressly disclose a parsing engine utilizes machine learning for extracting and optimization the machine learning using database.
Miller teaches
wherein the parsing engine is further configured to extract… using a machine learning algorithm Miller discloses applying machine learning (ML) model to plurality of data elements of unified EHR and using a message protocol translation engine comprising a parser [parsing engine] to parse markup data where the message protocol translation engine relies [utilizes] on machine learning (ML) to acquire filed mapping [extracting] (Miller: [0002], [0023], [0050], [0052], [0055])
wherein the dictionary is used to optimize the machine learning algorithm Millar discloses training and retraining [optimize] classifier supervised learning whenever a new or updated data [dictionary] becomes available (Millar: [0065], [0069], [0099]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zolla and Nelson to incorporate the machine learning utilized in extracting data and using updated data to optimize or retrain the machine learning, as taught by Millar which help improve healthcare workflow by improving efficiency and reducing errors (Millar: [0024]). 

Regarding Claim 15 (Original), the combination of Zolla, Nelson, and Miller teaches the system of claim 14, wherein the data exchange interface utilizes a format selected from a group consisting of the Health Level Seven (HL 7) standard, the Fast Healthcare Interoperability Resources (FHIR) standard, the HPRIM standard, the Continuity of Card Record (CCR) standard, the Continuity of Care Document (CCD) specification, the xDT data exchange format, and the Arden syntax Zolla discloses using different format standards to include Health Level Seven (HL 7), Continuity of Care Document (CCD) (Zolla: [0042]) but does not discloses appointment information. Nelson discloses appointment data (Nelson: [col. 5, line 30-32]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 14, and incorporated herein.

Regarding Claim 16 (Currently Amended), the combination of Zolla, Nelson, and Miller teaches the system of claim 14, wherein the extracted patient demographic data is selected from a group consisting of a first name, a middle name, a middle initial, a last name, a date of birth, and a gender Zolla discloses a domain comprising patient demographics [attributes] to include patient’s name (first, middle, last), gender, data of birth, address, and any other identifying information (Zolla: [0029], [0056]).

Regarding Claim 17 (Currently Amended), the combination of Zolla, Nelson, and Miller teaches the system of claim 14, wherein the virtual service is further configured to update an identifier on the inbound medical record if the inbound medical record matches the extracted patient demographic data Zolla discloses comparing fields such as patient demographics [attributes] of an inbound data record arriving from a data source against data fields of an existing data record stored in a master or domain repository to determine if the inbound demographics [attributes] belongs to the same patient, and update data fields of the inbound records (Zolla: [0008], [0028]-[0031], [0034]).

Regarding Claim 18 (Currently Amended), the combination of Zolla, Nelson, and Miller teaches the system of claim 14, wherein the virtual service is configured compare the inbound medical record to the extracted patient demographic data using a patient matching configuration file Zolla discloses a clearinghouse service [virtual service] is utilizing inbound record data fields identified and compared to the existing identified data fields stored in repository (Zolla: [0028], [0031]-[0032]).

Regarding Claim 19 (Original), the combination of Zolla, Nelson, and Miller teaches the system of claim 14, wherein the virtual service is configured to perform preprocessing on the inbound medical record Zolla discloses a clearinghouse service that connects source and destination entities [virtual service] where data being transferred from source to distention is processed or pre-processed at the clearinghouse service before passed to the destination to complete other steps (Zolla: Fig. 1], [0021]-[0024]).
 
Regarding Claim 20 (Currently Amended), the combination of Zolla, Nelson, and Miller teaches the system of claim 19, wherein the virtual service compares the extracted patient demographic data to information in the inbound medical record Zolla discloses a clearinghouse service that connects source and destination entities [virtual service] where a transferred data of inbound records is parsed and identify patient demographics (Zolla: Fig. 1], [0024], [0028]-[0029]).

Response to Amendment
Applicant's arguments filed 04/12/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 8-10. 
In response to the Applicant argument that the amended claims, as a whole, integrated the method into a practical application because the additional elements include providing remote access and updating information, Examiner respectfully disagree. The additional elements recited in the claims such as “server, database, scheduling system” are just tools applying the abstract idea while the step of “store[ing] has been analyzed as insignificant extra-solution activity. The Applicant argued that the claim is not directed to judicial exception and referring to the improvement in Example 42, Examiner respectfully disagree. Example 42 provides a specific interaction between network interfaces to update patient information by receiving data from different sources in different formats (non-standardized) and converting the data into a standardized format and notify the user(s) when the information is updated and provide immediate access. In contrast, the invention claim recites a matching patient information by extracting patient data from appointment information and medical records and update the patient information. Moreover, Example 42 provide an improvement to a computer or/and technology such as data flow and conversion and access according to data format, while the improvement discloses a reconciliation data for scheduling patient that is directed to an administrative issue. Therefore, the invention claim is not analogues to Example 42. 
Applicant further argued that the steps in the application overriding conventional sequence of events provides operational efficiencies, improving medical records transfer while referring to In SRI Int’l, Examiner respectfully disagree. In SRI Int’l the claim is directed to monitoring access to a system solving an issue of detecting hackers. In contrast, the invention claim is matching patient data and update the patient records as such the claimed invention does not provide any improvement to a system rather directed to solving an administration issue for using patient data for scheduling. Therefore, the present claim(s) is/are nor analogues to SRI lnt'I, Inc. 
Applicant argued that the claimed server and parsing engine perform specific functions to improve traditional record reconciliation and Applicant referred to the analysis of Bascom, Examiner respectfully asserts that the claimed server and parsing engine are disclosed in a high level of generality and generic from and the claimed concept of the invention is still performed by a generic computer or using a generic computing to perform the concept and the courts have repeatedly found the merely adding general purpose computing devices as tools to carry out an abstract idea is insufficient to transform an abstract idea into patent-eligible subject matter. The machine learning algorithm is recited in the claims as mentioned above in a high level of generality and is described in the specification in an arbitrary form. In addition, Bascom represented "a filter implementation versatile enough that it could be adapted to many different users' preferences while also installed remotely in a single location. In contrast, Applicants have not identified a feature, or a combination of features that shows how the particular arrangement of features is a technical improvement over prior art ways (e.g. by making the system more flexible, etc.).  Therefore, it’s respectfully submitted that the claimed invention is not analogous to that of BASCOM
Therefore, the mentioned court cases were found to provide an improvement to a computer or/and technology filed while the improvement discloses in the application using telemetry system to display patient information is directed to an administrative issue that may be improving efficiency of user to navigate the displayed information that is similar to manipulating a patient measurement displayed on physiological monitoring device2.
Therefore, because the broadest reasonable interpretation encompasses mental steps, it is respectfully maintained that the claims encompass patent-ineligible subject matter. According to the new 2019 guidance that the courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. See 84 Fed. Reg. at 52 n. 14.
Therefore, this argument is found to be unpersuasive and Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 16-19.
In response to the Applicant argument that Zolla, Nelson, or Maresh does not disclose a parser engine utilizing a machine learning and use the updated information to optimize the machine learning, Examiner finds that the Applicant argument is directed to new added features. While Nelson discloses a parsing engine coupled to a server, Examiner has introduced a new reference “Miller” disclosing utilizing machine learning in identifying data fields in a database and using updates such as new data to retrain or optimize the machine learning.
Therefore, the Applicant argument against Zolla, Nelson, and Maresh is moot.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/EVANGELINE BARR/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019] 
        2 US 2015/0097701